Title: To George Washington from Charles Lee, 14 May 1788
From: Lee, Charles
To: Washington, George



Dear Sir,
Richmond 14th april [May] 1788

I have received your Letter covering one to Mr John Hopkins to whom I have delivered it. The warrants in my hands not being receivable in discharge of the claims of the James River Company have been deposited in Mr Hopkin’s hands as you directed. He informs me (and he is right in my opinion) that the securities you enclosed to him will not answer in the payment of your taxes for 1785 & 1786 exactly as stated in your letter and I have desired him to retain such as can be applied to those taxes and to return to me the residue with a Sketch of his account enclosed to you. As to your other lands not contained in the account of the Green Brier Sheriff, I suppose they cannot have

been sold because a previous advertisement in some newspaper has been necessary.
The Court of Appeals after much consideration have determined that the District Law of the last session is contrary to the constitution and therefore ought not to be executed. This they have represented to the Executive who are this day to decide whether the Genl Assembly ought not immediately to be called which I think probable. However the Governor does not seem to like the idea and this aversion is attributed to the circumstance, that the district bill was drawn by him. I apprehend the public opinion will be much divided respecting the conduct of the Judiciary and that it will be a source of uneasiness and distraction among the people at large.
With regard to the proposed constitution, it seems that the newspapers have mispublished the delegates from Kentucky and the governor informs me that they are to a man opposed to it—He seems to be fixing in favor of it, and this stroke of the Judiciary will have some effect upon his mind and perhaps on the minds of others shewing the incompetency of our present government to maintain us in society. I have the honor to remain Dear Sir with great regard and esteem your most obed. hble Sert

Charles Lee


P.S. The Assembly are to meet on the 23d June by order of Council. C. Lee

